                           United States District Court
                                     for the
                           Southern District of Florida

PZP Investments, Plaintiff,              )
                                         )
v.                                       )
                                         )
                                           Civil Action No. 19-22686-Civ-Scola
Companion Property and Casualty          )
Insurance Co. and Clarendon
National Insurance Co.,
Defendants.
                          Order on Motion to Intervene
      Now before the Court is the Plaintiff PZP Investments’ motion1 to intervene
as a third-party defendant. For the following reasons, the Court denies PZP
Investments’ motion to intervene. (ECF No. 47.)
     1. Background
   PZP Investments (“PZP”) sued the insurance companies to collect on a
judgment for $358,848.93 entered against Douglass Roofing, Inc. and in favor of
PZP Investments. Douglass Roofing, Inc. (“Douglass”) is insured by the
Defendants. In its second amended complaint, PZP sets forth one count for
declaratory judgment, requesting that the Court declare (a) that the insurance
policy is valid and enforceable and (b) that the Plaintiffs’ claims are covered under
the policy. (ECF No. 22 at ¶ 22.)
       The Defendants subsequently filed a third-party complaint against
Douglass, claiming that the policy should be rescinded because Douglass
breached the polices and that there is no coverage because of the insured’s
misrepresentation of its business operations under Florida Statute § 627.409.
(ECF No. 37.) According to PZP’s motion, Douglass “will not defend the claim and
will allow Companion and Clarendon to obtain the relief they seek by default.”
(ECF No. 47 at 5.) Therefore, PZP filed this motion to intervene.


       1 The motion is filed by both the Plaintiff PZP Investments and the
terminated Plaintiff Consuelo Zapata. Pursuant to the Court’s order on the
motion to dismiss, Consuelo Zapata is no longer a Plaintiff in this case because
Zapata is not a judgment holder against Douglass. (ECF No. 48.) Zapata is clearly
not entitled to intervention as a matter of right because he is no longer a plaintiff,
he has no claim in the judgment against Douglass, and thus no debatable
interest in the litigation against him. Therefore, the Court will only discuss
whether PZP Investments can intervene in this order.
   2. Legal Standard
      A party seeking intervention as a matter of right must show “(1) that the
intervention application is timely; (2) that an interest exists relating to the
property or transaction which is the subject of the action; (3) that disposition of
the action, as a practical matter, may impede or impair the ability to protect that
interest; and (4) the existing parties to the lawsuit inadequately represent the
interests.” Fed. Sav. And Loan Ins. Corp. v. Falls Chase Special Taxing Dist., 983
F.2d 211, 215 (11th Cir. 1993); see also Fed. R. Civ. P. 24(a)(2). A court must
deny a motion to intervene if the movant fails to prove even one of these elements.
Chiles v. Thornburgh, 865 F.2d 1197, 1213-14 (11th Cir. 1989).
   3. Discussion
       The Defendants oppose the motion to intervene solely with regards to the
second element—on the basis that PZP does not have legally protectable interest
in the subject matter. The Defendants cite Mt. Hawley Ins. Co. v. Sandy Lake
Properties, Inc., and argue that it controls the outcome in this case. 425 F.3d
1308, (11th Cir. 2005). The Court agrees.
       “Under Rule 24(a)(2), a party is entitled to intervention as a matter of right
if the party’s interest in the subject matter of the litigation is direct, substantial
and legally protectable.” Georgia v. United States Army Corp of Eng’rs, 302 F.3d
1242, 1249 (11th Cir. 2002). The Eleventh Circuit has explained that a legally
protected interest “is something more than an economic interest.” Mt. Hawley
Ins. Co. v. Sandy Lake Props., Inc., 425 F.3d 1308, 1311 (11th Cir. 2005). It must
be an “interest that derives from a legal right,” or an interest “which the
substantive law recognizes.” Id. In Mt. Hawley, an insurance company filed suit
seeking a declaratory judgment that it did not owe a duty to defend or indemnify
the insureds. 425 F.3d at 1309-10. The insureds never answered the complaint,
and the insurance company filed a motion for default. Id. at 1310. A party injured
by the insured sought to intervene in the declaratory action, arguing that he had
a direct, substantial, and legally protectable interest because if the insurance
company was not obligated to defend or insure the defendants, then he would
“not have a pool or fund from which to recover his damages.” Id. at 1311. The
Eleventh Circuit held that the proposed intervenor’s interest was “purely
economic” and not sufficient for intervention. Id.
       PZP’s request to intervene as a matter of right fails for the same reason.
PZP argues that the outcome of the third-party complaint will have a bearing on
the pool of funds that will be available to it when collecting on its judgment. In
other words, PZP’s interest in the third-party complaint is purely economic, and
this type of interest is not a legally protectable interest. Id. The facts here are
nearly-identical to Mt. Hawley and cannot be meaningfully distinguished.
        PZP argues that TIG Specialty Co. v. Financial Web.com, Inc. more closely
fits this case because it dealt with “the potential invalidation of an insurance
policy” rather than “a declaration that it owed no duty to defend or indemnify.”
208 F.R.D. 336 (M.D. Fla. 2002). This is not a meaningful distinction, given that
neither Mt. Hawley’s nor TIG’s reasoning hinges on this difference. The Court
declines to ignore Mt. Hawley and instead follow an outlier district court decision
that predates Mt. Hawley. Moreover, a number of courts have followed Mt.
Hawley, reasoning that a purely economic interest in a pool of funds is not a
sufficient legally protectable interest to satisfy the requirement for intervention
as of right. See, e.g., Cspan Financial, LLC v. Blane, 2012 WL 3639051, *2 (S.D.
Fla. Aug. 23, 2012) (Scola, J.) (the potential intervenor’s “interest in the outcome
of this case is purely economic. This type of interest is not a legally protectable
interest, and thus does not give [the potential intervenor] the right to intervene
in this litigation”); Typhoon Media Corporation v. CVS Pharmacy, Inc., 2013 WL
12090020, *3 (S.D. Fla. Aug. 22, 2013) (Rosenbaum, J.) (It does not qualify for
intervention because “it has not shown that its interest in the subject matter of
the litigation between Typhoon and CVS is anything more than purely economic);
Buckley Towers Condominium, Inc. v. QBE Insurance Corporation, 2008 WL
11318164, *3 (S.D. Fla. Nov. 4, 2008) (Torres, J.) (“His interests may be
legitimate, but they are merely economic and amount to nothing more than a
creditor’s interest in the Plaintiff’s finances.”); American Guarantee & Liability
Ins. Co. v. Estime-Thompson, P.A., 2008 WL 11333273, *3 (S.D. Fla. Sep. 16,
2008) (Ungaro, J.) (“While the Cascoes do hold a judgment against the
Defendants, their claim in the present action is purely economic—that is, their
interest is in protecting the pool or funds from which to recover their damages.”).
   4. Conclusion
     In sum, the Court denies the Plaintiff’s motion to intervene (ECF No. 47)
because it lacks a legally protected interest in the litigation.
      Done and ordered at Miami, Florida, on November 20, 2019.



                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
